NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 5, 2019*
                                Decided March 6, 2019

                                         Before

                      MICHAEL S. KANNE, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

No. 18-1768

EZRA R.E. FRENCH,                                 Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Eastern District of Wisconsin.

      v.                                          No. 18-CV-282

SCOTT ECKSTEIN, et al.,                           William C. Griesbach,
     Defendants-Appellees.                        Chief Judge.



                                       ORDER

        Ezra French, an inmate at the Green Bay Correctional Institution in Wisconsin,
sued three prison officials for violating the Eighth Amendment after French was injured
when a corrections officer ordered him to compress cardboard in a recycling bin. The
district court dismissed French’s complaint under 28 U.S.C. § 1915A(b)(1) for failure to



      * The defendants were not served in the district court and are not participating on
appeal. We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-1768                                                                         Page 2

state a claim. Because French’s allegations do not state a claim that any of the three
defendants recklessly disregarded French’s safety, we affirm.

        French alleges that he was working on the “yard crew” when a corrections
officer instructed him and another inmate to climb inside a recycling bin or dumpster
and compress its cardboard contents. A third inmate reminded the officer that under
the prison’s rules inmates were not permitted inside dumpsters, and a sign on the
dumpster warned people not to climb inside. But the officer insisted. When French
attempted to climb out of the dumpster, he fell to the ground and hurt his back. He
sought medical attention and was taken to the prison’s health services unit, where he
received x-rays, ibuprofen, and a four-day excused absence from work. Since then, he
has received “minimum medical attention” and still experiences “constant pain and
suffering.” French wrote to an inmate-complaint examiner about the dumpster incident.
The examiner first said that “no incident report was written,” but later replied that “an
incident report was filled out.” The examiner dismissed French’s complaint because it
came down to “one person[’]s word against another[’s].” (The corrections officer
disputed that he told the inmates to condense the cardboard from inside the dumpster.)

       French sued the corrections officer, complaint examiner, and the prison’s warden
under 42 U.S.C. § 1983 seeking damages for his injury. The district court dismissed
French’s complaint at screening because it did not state a claim against any defendant.
Starting with the corrections officer, the court gave two reasons why he was not
deliberately indifferent to French’s safety. First, even if an order that French climb into
the dumpster violated prison rules, “it was not so inherently dangerous as to give rise
to an Eighth Amendment claim.” Second, the officer enabled French to receive
immediate medical attention after his fall. The court also ruled that French never
alleged how the complaint examiner violated his rights or contributed to his injury, and
that he made no personal allegations against the warden. So those claims failed as well.

        On appeal French first argues that he received inadequate medical treatment, but
French does not state an Eighth Amendment claim for inadequate medical care. See
Estelle v. Gamble, 429 U.S. 97, 104 (1976). First, he does not allege that any of the three
defendants, all of whom are non-medical personnel, ignored his requests for medical
care. To the contrary, he alleges that the one defendant who knew that he needed care—
the corrections officer—enabled him to get it (x-rays, pain medication, and four days off
work). Second, he does not allege that any defendant had reason to believe that this care
was inadequate, and we generally allow non-medical staff to defer to the judgment of
medical professionals. See Hayes v. Snyder, 546 F.3d 516, 525 (7th Cir. 2008). Third,
No. 18-1768                                                                          Page 3

although he alleges that he still feels pain from the fall, the Eighth Amendment does not
guarantee that an inmate shall be “pain-free in the aftermath of proper medical
treatment.” Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996).

        French next argues that the corrections officer violated the Eighth Amendment
by ordering him into the recycling dumpster to crush cardboard, but he is incorrect.
Such a claim would require a substantial risk of harm that is “so great” that it is “almost
certain to materialize.” Brown v. Budz, 398 F.3d 904, 911 (7th Cir. 2005) (internal
quotation marks and citation omitted). We will assume that such a risk would arise if
the officer had no idea about the dumpster’s contents, for then ordering an inmate
inside of it to compress trash that might include sharp metal, rancid food, or glass
shards would reflect deliberate indifference. See Arnett v. Webster, 658 F.3d 742, 751
(7th Cir. 2011); Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005). But French alleges that
the bin contained only recyclable cardboard, and climbing onto and off of a bundle of
cardboard is not “‘sure or very likely to cause … needless suffering’ and give rise to
‘sufficiently imminent dangers.’” Baze v. Rees, 553 U.S. 35, 50 (2008) (Roberts, C.J.,
plurality opinion) (emphasis deleted) (quoting Helling v. McKinney, 509 U.S. 25, 33
(1993)); see also Burton v. Downey, 805 F.3d 776, 785 (7th Cir. 2015) (only intentional
misconduct or criminal recklessness—not negligence, gross negligence, or tortious
recklessness—violates Eighth Amendment). French replies that the officer violated the
prison’s own rules and ignored the dumpster’s posted notice, but a violation of these
standards does not in itself amount to deliberate indifference under the Eighth
Amendment. See Lee v. Young, 533 F.3d 505, 510–11 (7th Cir. 2008) (asthmatic inmate’s
complaints that prison officials failed to enforce nonsmoking policy “do not rise to the
level deliberate indifference”); Carroll v. DeTella, 255 F.3d 470, 472 (7th Cir. 2001).

       Finally, French contends that the complaint examiner and warden violated the
Eighth Amendment by “maliciously” refusing to resolve his grievance in his favor and
in covering up the misconduct of the corrections officer. We assume that French is
reprising his allegation that the examiner contradicted himself about whether someone
reported his fall and that the examiner denied his grievance about the incident by
accepting the officer’s story. But because the examiner “did not create the peril facing”
French in the dumpster “or do anything that increased the peril, or make it harder for”
French to get medical treatment, he did not violate the Eighth Amendment. Burks
v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). It follows, then, that the warden also did
not violate the Eighth Amendment by signing off on the grievance denial.

                                                                                AFFIRMED